Case 1:20-cv-00484-JMS-TAB Document 1 Filed 02/12/20 Page 1 of 4 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

JERRY MUSGROVE, and                    )
MIGUEL STANLEY                         )
                                       )
                   Plaintiffs,         )    Case No.: 1:20-cv-484
                                       )
      v.                               )
                                       )
DAVID F. UDELL and                     )
TRIPLE C. EXPRESS, L.L.C.,             )
                                       )
                   Defendants.         )

                                 NOTICE OF REMOVAL

      Defendant David F. Udell, by counsel, and pursuant to 28 U.S.C. §1332,

hereby files his Notice of Removal of this matter to the United States District

Court for the Southern District of Indiana, Indianapolis Division, from the Shelby

Superior Court 1, Shelbyville, Indiana, and, respectfully states as follows:

      1.    David F. Udell and Triple C. Express, L.L.C., are defendants in a

personal injury action now pending in the Shelby Superior Court 1 under Cause

No. 73D01-1907-CT-000023.

      2.    Plaintiffs filed their Complaint in the Shelby Superior Court 1 on

July 16, 2019.

      3.    Defendant David F. Udell, was served with a copy of the Summons

and Complaint via Alias Summons-Service by Publication of Suit.

      4.    Plaintiffs have not effectuated service on Defendant Triple C

Express, LLC, and therefore, Triple C Express, LLC’s consent is not required as

a prerequisite to the removal of this matter.
Case 1:20-cv-00484-JMS-TAB Document 1 Filed 02/12/20 Page 2 of 4 PageID #: 2




      5.     Plaintiffs’ Complaint is subject to removal on the grounds of diversity

jurisdiction pursuant to 28 U.S.C. §1332.

      6.     Plaintiff Jerry Musgrove is a citizen of the State of Indiana.

      7.     Plaintiff Miguel Stanley is a citizen of the State of Indiana.

      8.     Defendant Triple C. Express, L.L.C.,is a two-member Iowa limited

liability company with both members of the limited liability company being

citizens of Iowa.

      9.     David F. Udell is a citizen of the State of Ohio.

      10.    The controversy in this cause of action is entirely between citizens

of different states.

      11.    While Plaintiff’s’ Complaint seeks an unspecified amount of

damages, Plaintiffs seek damages for what they describe as personal injuries,

physical pain, suffering, medical expenses, lost wages, future pain and suffering,

future expenses, and future lost wages. When served with Requests for

Admission specifically addressing the amount in controversy, Plaintiffs refused

to admit that their alleged damages are less than $75,000.00. Further, Plaintiffs

refused to admit that they would not seek in excess of $75,000 at the trial of this

matter. (See, Exhibit A).      In light of the above, the amount in controversy

exclusive of interest and costs is greater than $75,000, the jurisdictional

threshold required by 28 U.S.C. §1332(a). See Oshana v. Coca-Cola, Co., 472

F.3d 506, 511-12 (7th Cir. 2006)

      12.    Attached hereto as Exhibit B is a copy of the most current Court

Docket, Appearance of Timothy Arthur Rowe for Plaintiffs, Plaintiffs’ Complaint,

                                         2
Case 1:20-cv-00484-JMS-TAB Document 1 Filed 02/12/20 Page 3 of 4 PageID #: 3




Summons to David F. Udell, Certificate of Issuance of Summons to David F.

Udell, Summons to Triple C Express, L.L.C., Certificate of Issuance of Summons

to Triple C Express, L.L.C, Service Returned Not Served by Certified Mail for

Triple C Express L.L.C., Service Returned Not Served by Certified Mail for David

F. Udell, Alias Summons to Triple C Express L.L.C., Certificate of Issuance of

Alias Summons to Triple C Express, L.L.C., Alias Summons – Service by

Publication Praecipe of Service by Publication, Alias Summons – Service by

Publication Affidavit, Alias Summons – Service by Publication Notice of Suit,

Service Returned Not Served by Certified Mail for Triple C Express L.L.C.,

Affidavit of Publication, Appearance by Attorney in Civil Case of Christopher R.

Whitten and Matthew K. Phillips for Defendant David F. Udell, Defendant Motion

for Enlargement of Time, Defendant Udell’s Answer, Affirmative Defenses and

Demand for Trial by Jury, Order Granting Defendant Motion for Enlargement of

Time, Pre-Trial Order and First Class Mail Returned for Triple C Express. These

documents constitute all of the pleadings and process on file with the Shelby

Superior Court 1, as of the date of this filing of this Notice of Removal.

      13.   Attached hereto as Exhibit C is a copy of Plaintiff’s’ Complaint.

      14.   Upon receiving a file-marked copy of this Notice of Removal,

Defendant will serve the same upon Plaintiffs and also file a copy with the Clerk

of the Shelby Superior Court 1.




                                         3
Case 1:20-cv-00484-JMS-TAB Document 1 Filed 02/12/20 Page 4 of 4 PageID #: 4




                                            Respectfully submitted,

                                            WHITTEN LAW OFFICE

                                            s/Christopher R. Whitten
                                            Christopher R. Whitten/20429-49
                                            Matthew K. Phillips/28724-49
                                            Counsel for Defendant David F. Udell


                          CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of February 2020, a copy of the
foregoing was filed electronically. Notice of this filing will be sent to the
following parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.

Timothy A. Rowe
ROWE & HAMILTON
trowelaw@aol.com



                                            s/Christopher R. Whitten
                                            Christopher R. Whitten


WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317-362-0225
Fax: 317-362-0151




                                        4
